Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/25/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-4 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 3/16/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRITCHARD (US 20150159751 A1).   
As for claim 1, PRITCHARD discloses a rotary actuator for a shift-by-wire system of a vehicle (preamble, effect of intended use), the rotary actuator comprising:
a motor (44) including a motor shaft (see Figs. 2-4, 6);
an output shaft (38) disposed in parallel with the motor shaft;
a speed-reducing mechanism (gears) configured to reduce a rotational speed of the motor and transmit the rotation of the motor to the output shaft; and
a case (41) housing the motor (at least shaft of the motor) and the speed-reducing mechanism (Figs. 2, 6), wherein 
the speed-reducing mechanism includes:
a first speed-reducing portion (from gear 46 to power transmission member 40) including a ring gear (104) and a sun gear (108) [0024]; and 
a second speed-reducing portion including a drive gear (on shaft) and a driven gear (on output shaft 38, Figs. 2, 6) [0020], 
the drive gear and the driven gear coaxially disposed with the motor shaft and the output shaft, respectively, to serve as parallel shafts type gears (Figs. 2, 6; NOTE below), and
the drive gear (on motor shaft) is disposed between the motor and the first speed-reducing portion (by the transmission member 40) in an axial direction of the motor; and the motor, the drive gear, the first speed-reducing portion (by gear 46 and/or the transmission member 40) are overlapped with each other in the axial direction of the motor (Figs. 2, 6).  
NOTE: “drive gear and the driven gear coaxially disposed with the motor shaft and the output shaft, respectively, to serve as parallel shafts type gears” has been interpreted to mean that the drive gear and the motor shaft are coaxially disposed; and, the driven gear and the output shaft are coaxially disposed; so as to serve as parallel shafts type gears.  

As for claim 2, PRITCHARD discloses the rotary actuator according to claim 1, wherein the case includes an upper case (42 of 41) housing the motor and a lower case (left side gear housing attached to 41, Fig. 5, refer Fig. 2) housing the speed-reducing mechanism, and the ring gear (at 60) is fixed to the lower case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over PRITCHARD.  
As for claim 3, PRITCHARD teaches the rotary actuator according to claim 1, wherein the driven gear includes: 
an engaging portion (driven gear surface) engaged with the drive gear (by 40); 
a fitting portion (through hole for output shaft) into which the output shaft is fit.  
It is not explicitly described but Figs. 2 and 6 shows a plate (see markup below) linearly extending between the fitting portion and the engaging portion in a radial direction of the motor to connect the engaging portion and the fitting portion to each other.  it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the claimed plate for supporting the output shaft and the intermediate gear (said first speed-reducing portion).  


    PNG
    media_image1.png
    215
    339
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    352
    238
    media_image2.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over PRITCHARD in view of OISHI (US 20130234548 A1).  
As for claim 4, PRITCHARD disclose the rotary actuator according to claim 1, wherein a hook (see Fig. 2 markup in claim 3 above) engaged with the driven gear at a position inward of the protrusion in a radial direction of the motor. PRITCHARD failed to disclose wherein the sun gear defines a hole for transmitting the rotation of the motor, and the drive gear includes a protrusion fit into the hole for transmitting the rotation.
OISHI teaches a gear transmission for a rotary actuator, wherein a protrusion (68) fit into the hole (73) for transmitting the rotation (Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed by combining the teachings to transfer the rotation by using a protrusion and a hole for power transmission of enhanced engagement with reduced slip.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834